                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DONALD R. HUMPHREYS,                              Case No. 17-cv-05628-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL
                                   9              v.

                                  10       R BINKELE, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14           Plaintiff, an inmate at the Correctional Training Facility proceeding pro se, filed this civil

                                  15   rights action pursuant to 42 U.S.C. § 1983. For the reasons set forth below, this action will be

                                  16   DISMISSED without prejudice for failure to exhaust administrative remedies.

                                  17                                             BACKGROUND

                                  18           On June 3, 2019, the Court screened Plaintiff’s second amended complaint, which is

                                  19   docketed at Dkt. No. 55. Dkt. No. 66. The Court found that the second amended complaint, filed

                                  20   on February 22, 2019, alleged that between July 2018 and February 2019, correctional officers

                                  21   Baldin, Maldonald, Cuevas, and Lipatore stole Plaintiff’s mail and ordered other officers not to

                                  22   distribute his mail to him; prevented Plaintiff from receiving his legal mail; and retaliated against

                                  23   Plaintiff for filing lawsuits against Officer Baldin by withholding his mail.1 Dkt. No. 66 at 3

                                  24   (citing to Dkt. No. 55 at 4–13). The Court noted that, from the face of the second amended

                                  25   complaint, it did not appear that Plaintiff had exhausted his available administrative remedies with

                                  26   respect to the claims raised in the SAC before filing. Id. The Court ordered Plaintiff to file a

                                  27
                                       1
                                  28    Plaintiff has also named as defendants Warden Koenig and Chief Deputy Warden R. Binkele, but
                                       he makes no allegations against them in the SAC.
                                   1   response within 28 days, explaining why this action should not be dismissed for failure to exhaust

                                   2   administrative remedies. Id.

                                   3                                               DISCUSSION

                                   4          Plaintiff responded to the Court’s June 3, 2019 Order to Show Cause by filing exhibits in

                                   5   the record on June 19, 2019, Dkt. No. 67, and by filing a declaration with the Court on July 5,

                                   6   2019, Dkt. No. 68. Plaintiff’s exhibits indicate that on January 16, 2019, Plaintiff filed Grievance

                                   7   No. CTF-19-00286, which alleged that Officers Baldin, Lipatore, Cuevas, and Maldonald had

                                   8   been stealing his mail. Dkt. No. 67 at 2–5. The second level response construed this grievance as

                                   9   alleging that Officers Baldin, Lipatore, Cuevas, and Maldonald had been stealing his mail from

                                  10   approximately October 7, 2018 through January 31, 2019. Dkt. No. 67 at 6. The second level

                                  11   response granted his grievance in part in that an investigation was conducted into Plaintiff’s

                                  12   allegations, but otherwise denied the grievance, finding that correctional staff did not violate
Northern District of California
 United States District Court




                                  13   CDCR policy with respect to the issues grieved. Id. Plaintiff appealed this denial to the third

                                  14   level of review, but the appeal was rejected on May 7, 2019 because it lacked a necessary

                                  15   supporting document. Id. at 1. There is nothing in the record that shows that Plaintiff resubmitted

                                  16   his appeal to the third level or that Grievance No. 19-00286 received a final decision at the third

                                  17   level of review. In his declaration, Plaintiff alleges that he has not received mail since November

                                  18   6, 2018, due to various correctional officers, including Officers Baldin, Lipatore, Cuevas, and

                                  19   Maldonald, stealing his mail. Dkt. No. 68.

                                  20          Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that

                                  21   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any

                                  22   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

                                  23   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are

                                  24   required to exhaust the available administrative remedies prior to filing suit. Jones v. Bock, 549

                                  25   U.S. 199, 211 (2007). The exhaustion requirement applies to all prisoner suits relating to prison

                                  26   life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of the relief

                                  27   sought by the prisoner and regardless of the relief offered by the process, unless “the relevant

                                  28   administrative procedure lacks authority to provide any relief or to take any action whatsoever in
                                                                                          2
                                   1   response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001); Ross v. Blake, 136

                                   2   S.Ct. 1850, 1857, 1859 (2016). An action must be dismissed unless the prisoner exhausts his

                                   3   available administrative remedies before he or she files suit, even if the prisoner fully exhausts

                                   4   while the suit is pending. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); see also

                                   5   Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (where administrative remedies are not

                                   6   exhausted before prisoner sends complaint to court, it will be dismissed even if exhaustion is

                                   7   completed by the time complaint is actually filed). But a prisoner satisfies the exhaustion

                                   8   requirement as long as he exhausts his administrative remedies prior to filing an amended

                                   9   complaint. See Rhodes v. Robinson, 621 F.3d 1002, 1006 (9th Cir. 2010) (PLRA’s exhaustion

                                  10   requirement was satisfied for new claims raised in amended complaint which arose after original

                                  11   complaint was filed where administrative remedies for new claims were exhausted prior to filing

                                  12   of amended complaint). If the Court concludes that a plaintiff has failed to exhaust his or her
Northern District of California
 United States District Court




                                  13   administrative remedies, the proper remedy is dismissal without prejudice of the portions of the

                                  14   complaint barred by section 1997e(a). Jones, 549 U.S. at 223–24.

                                  15          “The California prison grievance system has three levels of review; an inmate exhausts

                                  16   administrative remedies by obtaining a decision at each level.” Reyes v. Smith, 810 F.3d 654, 657

                                  17   (9th Cir. 2016) (citing 15 Cal. Code Regs. § 3084.1(b) (2011) and Harvey v. Jordan, 605 F.3d

                                  18   681, 683 (9th Cir. 2010)). “The third level of review exhausts administrative remedies . . .” 15

                                  19   Cal. Code Regs. § 3084.7(d)(3).

                                  20          The record shows that Plaintiff failed to exhaust administrative remedies with respect to

                                  21   his claims in the second amended complaint prior to filing. The second amended complaint was

                                  22   filed on February 22, 2019. See Dkt. No. 55. The Court will assume arguendo that Grievance No.

                                  23   19-00268 grieves some, or all, of the same claims as those raised in the second amended

                                  24   complaint. However, as of the date of the filing of the second amended complaint, Plaintiff had

                                  25   only received a second level response to this grievance. A decision at the third level of review is

                                  26   required to exhaust CDCR’s administrative remedies. 15 Cal. Code Regs. § 3084.1(b) (“Unless

                                  27   otherwise stated in these regulations, all appeals are subjected to a third level of review, as

                                  28   described in section 3084.7, because administrative remedies are exhausted.”); see also 15 Cal.
                                                                                          3
                                   1   Code Regs. § 3084.7(d)(3). Plaintiff therefore did not exhaust his administrative remedies with

                                   2   respect to his claims in the second amended complaint prior to filing,2 and this action must be

                                   3   DISMISSED without prejudice for failure to exhaust administrative remedies. See Vaden, 449

                                   4   F.3d at 1051.

                                   5                                            CONCLUSION

                                   6          For the foregoing reasons, this action is DISMISSED for failure to exhaust administrative

                                   7   remedies without prejudice to refiling a new, separate action once Plaintiff has finished exhausting

                                   8   his administrative remedies with respect to the claims raised in the SAC. The Clerk shall

                                   9   terminate all pending motions, enter judgment in favor of Defendants, and close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 11/12/2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                        “A cancellation or rejection decision does not exhaust administrative remedies.” 15 Cal. Code
                                  27   Regs. § 3084.1(b). Accordingly, the May 7, 2019 letter from the Office of Appeals rejecting
                                       Plaintiff’s appeal of the second level denial of Grievance No. CTF-19-00286 also does not exhaust
                                  28   Plaintiff’s administrative remedies with respect to the issues raised in Grievance No. CTF-19-
                                       00286.
                                                                                          4
